Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, 13, and 20, claiming a gas turbine comprising: a rotational body comprising a tie rod, a plurality of rotor disks, and a plurality of blades; a stationary body surrounding the rotation body and defining a working fluid flow space, the stationary body comprising a casing for accommodating the rotational body and a plurality of vanes and diaphragms; a compressor cleaner disposed at a plurality of compressor positions in the stationary body and configured to spray a cleaning fluid into the working fluid flow space, the plurality of compressor positions separated from each other in the axial direction, wherein the compressor cleaner comprises: an injection nozzle disposed in a through-hole in the inner surface of the casing and having an injection port directed in the downstream direction; a cleaning fluid passage communicating with the cleaning fluid supply source to supply the cleaning fluid to the injection nozzle; and a cover slider disposed on the inner surface of the casing and configured to move a slidable cover disposed on the inner surface of the casing, the slidable cover moved to cover the injection port in order to open and close the injection nozzle or a vertical elevator disposed in the casing and connected to the injection nozzle, the vertical elevator being configured to move the injection nozzle perpendicularly with respect to the inner surface of the casing.
The closest prior art of record is that of U.S. Patent Application Publication No. 2017019635 to Subbarao et al. (Subbarao).  Subbarao teaches a combined water-wash and water injection cooling system for a gas turbine engine comprising a gas turbine including: a rotational body comprising a tie rod, a plurality of rotor disks, and a plurality of blades; a stationary body surrounding the rotation body and defining a working fluid flow space, the stationary body comprising a casing for accommodating the rotational body and a plurality of vanes and diaphragms; a compressor cleaner disposed at a plurality of compressor positions in the stationary body and configured to spray a cleaning fluid into the working fluid flow space, the plurality of compressor positions separated from each other in the axial direction, wherein the compressor cleaner comprises: an injection nozzle disposed in a through-hole in the inner surface of the casing and having an injection port directed in the downstream direction; a cleaning fluid passage communicating with the cleaning fluid supply source to supply the cleaning fluid to the injection nozzle.  Subbarao does not teach a cover slider disposed on the inner surface of the casing and configured to move a slidable cover disposed on the inner surface of the casing, the slidable cover moved to cover the injection port in order to open and close the injection nozzle or a vertical elevator disposed in the casing and connected to the injection nozzle, the vertical elevator being configured to move the injection nozzle perpendicularly with respect to the inner surface of the casing.
The advantage of the current invention over that of Subbarao is that of the slidable cover and the vertical elevator, wherein the slidable cover not only allows access to the inner workings of the turbine for cleaning but also prevents water from entering the turbine during operation and wherein the vertical elevator allows for movement of the nozzle in a manner to assist in entering the workspace to increase the surface area to be cleaned but also multi-angular cleaning thereof.
Since claims 1, 13 and 20 are allowed, claims 2-6, 8-12, and 14-19 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711